Citation Nr: 0125076	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  98-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel





INTRODUCTION

The veteran had active service in the United States military 
from September 1955 through December 1972.  In January 1997 
he died; the appellant is his widow.  

The record indicates that the appellant was awarded non-
service-connected death pension, effective from May 1997.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  (The 
appellant has been awarded non-service-connected death 
pension, effective from May 1997.)  In September 1997 the 
appellant filed a timely notice of disagreement.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 
20.302 (2001).  The RO subsequently provided the appellant a 
statement of the case and notification of her further 
appellate rights.  In January 1998 the appellant perfected 
her appeal, and the issues were properly certified to the 
Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.28, 19.29(b), 19.30, 20.302 (2001).  

The appellant's claim of service connection for the cause of 
the veteran's death arises under 38 U.S.C.A. § 1310; if the 
claim were granted, the surviving spouse would be entitled to 
receive dependency and indemnity compensation (DIC).  An 
alternate basis for granting entitlement to DIC would be a 
claim under 38 U.S.C.A. § 1318; such a claim could be granted 
if the veteran had been rated as totally disabled due to 
service-connected disability for 10 or more years immediately 
before death.  To the extent that the appellant might wish to 
claim entitlement to benefits under 38 U.S.C.A. § 1318, that 
issue is not now ripe for Board review.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (Board is without jurisdiction 
to consider issues not yet adjudicated by the RO).  See also 
National Organization of Veterans' Advocates v. VA, ___ F.3d 
___, No. 00-7095, (Fed. Cir. Aug. 16, 2001) (ordering stay of 
certain claims under section 1318, pending VA rulemaking).  
The Board wishes to make it clear that it intimates no 
conclusion as to the outcome of any claim for DIC which might 
be brought by the appellant under 38 U.S.C.A. § 1318.

FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in January 1997 was caused by a cardiac 
arrhythmia due to staphylococcus aureus sepsis, aspiration 
pneumonia, and pharyngeal wall carcinoma.  Malnutrition was 
identified as another significant condition that contributed 
to the veteran's death.

2.  The official death certificate indicates that tobacco 
usage contributed to the veteran's death.  

3.  At the time of his death, the veteran was service 
connected for subtotal gastrectomy, evaluated as 40 percent 
disabling; he had no other service-connected disabilities.  

4.  The preponderance of the competent and probative evidence 
of record is against finding that the veteran's service-
connected disability caused or contributed to his death.

5.  The preponderance of the competent and probative evidence 
of record indicates that the veteran first began using 
tobacco prior to active service, and is thus against a 
finding that the veteran acquired nicotine dependence during 
service. 



CONCLUSION OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
1337, 1310, 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107 (West Supp. 2001)); 38 C.F.R. 
§§ 3.304, 3.307, 3.309, 3.312 (2001).

2.  Nicotine dependence was not incurred in or aggravated 
during the veteran's military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 
VAOPGCPREC 2-93 (Jan. 13, 1993); VAOPGCPREC 19-97 (May 13, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was born in February 1935.  As noted above, he 
served on active duty from September 1955 through December 
1972.

Service medical records indicate that the veteran complained 
of and was treated for ulcers, tonsillitis, and chest pains 
while in service.  

In January 1973, after his retirement from active military 
service, the veteran filed a claim of entitlement to service 
connection for an ulcer disorder.  The RO, in a rating 
decision dated in February 1973, granted the veteran's claim 
and assigned an evaluation of 10 percent for duodenal ulcer.  
The veteran underwent a subtotal gastrectomy in April 1975.  
In a June 1975 rating action, the RO assigned a temporary 
total rating for convalescence, and increased the veteran's 
schedular disability rating for the residuals of his subtotal 
gastrectomy to 40 percent.  That rating was in effect from 
August 1975 until the veteran's death in 1997.

The RO received, in January 1997, correspondence from Dr. 
Babb, which indicated that the veteran had recently been 
diagnosed with extensive squamous cell carcinoma of the neck.  
The veteran died on January [redacted], 1997, of cardiac arrhythmia, 
which was due to staphylococcus aureus sepsis, aspiration 
pneumonia, and pharyngeal wall carcinoma.  A box was marked 
on the official death certificate to indicate that tobacco 
use had contributed to the veteran's death.  No autopsy was 
performed.  

In April 1997, appellant, the veteran's widow, filed a claim 
with the RO seeking service connection for the cause of the 
veteran's death.  She claimed that the carcinoma that 
contributed to his death was due to tobacco use during 
service.  She noted, and a marriage certificate on file 
confirms, that she and the veteran were married in March 
1966.

The RO received records from the Columbia Conroe Regional 
Medical Center for treatment received from January 17 to 
January [redacted], 1997.  The veteran's discharge summary indicated 
a primary diagnosis of squamous cell carcinoma of the 
pharyngeal wall.  Secondary diagnoses included malnutrition, 
aspiration pneumonia, staphylococcus aureus sepsis, 
peritonitis, seizure disorder, hypercalcemia, respiratory 
arrest, cardiac arrest, chronic obstructive pulmonary 
disease, tobacco use, and alcohol use.  Dr. Babb noted that 
the veteran had a long history of tobacco use with evidence 
of chronic obstructive pulmonary disease.  A consulting 
physician, Dr. Cagle, also noted that the veteran had "smoked 
one pack of cigarettes daily for 47 years."  

In June 1997, the appellant returned to the RO a Tobacco 
Product Use History Questionnaire.  Therein, she stated that 
the veteran had started smoking in 1966, while in Vietnam, 
and smoked two to three packs a day while in service.  She 
said he had not smoked prior to service.  She added that he 
had quit smoking for a week or two several times over the 
years, but always started again.

In December 1997, Dr. Babb submitted another statement, in 
which she indicated that, "original history and physical 
revealed the patient admitting to having smoked since the age 
of 12."  She went on to note that the oncologist verified "a 
greater than 40 year history of smoking 1 pack of cigarettes 
per day."  Dr. Babb also noted that there was a documented 
history of daily use of alcohol.  According to Dr. Babb, the 
veteran's carcinoma was probably a result of tobacco and 
alcohol use.  She reported that, for heavy smokers, medical 
research into etiology indicates that "death from laryngeal 
cancer is 20 times more likely than that of non-smokers."  

II.  Legal Analysis

A.  Preliminary Matters

VA has long recognized that the Department has a duty to 
assist a claimant in developing evidence pertinent to his or 
her claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
appellant's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case (SOC) and Supplemental SOC's provided by the RO 
in September 1997 and April and July 2001, respectively, the 
appellant and her representative have been given notice of 
the information and/or medical evidence necessary to 
substantiate her claim.  Likewise, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
folder, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, ___ Vet. App. ___, No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  

B.  Cause of Death

The appellant is seeking service connection for the cause of 
the veteran's death.  

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b). If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, the law provides 
that a veteran shall be granted service connection for a 
malignant tumor, although it is not otherwise established as 
incurred in service, if the disease is manifested to a 10 
percent degree within one year following service.  38 
U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In claims regarding service connection, the resolution of 
issues which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

At the time of his death, the veteran was evaluated as 40 
percent disabled due to the service-connected residuals of 
subtotal gastrectomy.  The official death certificate 
indicates that the immediate cause of the veteran's death was 
cardiac arrhythmia; contributing causes included 
staphylococcus aureus sepsis, aspiration pneumonia, 
pharyngeal wall carcinoma, and malnutrition, with tobacco use 
noted to have been a contributing factor.  There is no 
indication that the veteran's death was caused by or 
accelerated by his service-connected subtotal gastrectomy 
residuals.  No medical evidence has been proffered or 
mentioned which would indicate any active or debilitating 
symptoms related to the gastrectomy residuals, which appear 
to have been essentially static from 1975 until his death.  
Therefore, the Board finds that the veteran's death was 
neither primarily nor secondarily caused by his service-
connected subtotal gastrectomy.

We also note that none of the disorders listed on the 
certificate of death was manifested within many years after 
the veteran retired from active service.  In particular, the 
veteran's cancer of the throat was not manifested within the 
one-year presumption period provided by law following 
separation from service.

In regard to the appellant's assertion that the veteran's 
squamous cell carcinoma was due to tobacco addiction incurred 
in service, the Board notes the VA General Counsel's opinion 
in VAOPGCPREC 2-93 (Jan. 13, 1993).  In that opinion, it was 
held, among other things, that service connection for 
disability or death may be established if the evidence shows 
that the claimed injury or disease resulted from tobacco use 
in the line of duty during active service.  Further, the 
opinion held that whether nicotine dependence, per se, is a 
disease entity for compensation purposes is an adjudicative 
matter, to be resolved by VA adjudicators, based upon medical 
principals relating to that condition.  The opinion cited the 
Diagnostic and Statistical Manual of Mental Disorders, 3rd 
ed. (DSM-III), which in turn lists criteria for the 
definition of nicotine dependence.  Hence, the opinion 
continued, if a veteran became dependent upon nicotine during 
service, and tobacco use resulting from that dependence led 
to a post-service development of a disability, then service 
connection could be established for the post-service 
disability.

Thereafter, in VAOPGCPREC 19-97 (May 13, 1997), the VA 
General Counsel noted that the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are: (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  See 38 C.F.R. § 3.310(a) (relating 
to secondary service connection).

With regard to the first question, determination of whether a 
veteran is dependent upon nicotine is a medical issue.  If it 
is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability or death upon which the claim is 
predicated.  If these questions are answered in the 
affirmative, service connection may be established on a 
secondary basis.  A supervening cause of the disability or 
death would sever the causal connection to the onset of the 
nicotine dependence in service.  Post-service exposures to 
environmental or occupational toxins other than tobacco 
products may also be found, under the facts of particular 
cases, to constitute supervening causes of the disability or 
death, so as to preclude findings of service connection.

The Board is obligated to follow these precedent opinions of 
the General Counsel with regard to tobacco-disability claims.  
38 U.S.C.A. § 7104(c) (West 1991); see Davis v. West, 13 Vet. 
App. 178, 183 (1999), vacated on other grounds, ___ Vet. App. 
___, No. 97-1057 (Aug. 29, 2001).

As to nicotine dependence, as noted above, VAOPGCPREC 19-97 
held that the determination of whether a veteran is, in fact, 
dependent on the drug nicotine is a medical issue.  The VA 
Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  The 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

The Board notes that claims for service connection of a 
disability or cause of death on the basis that such 
disability or death is attributable to the use of tobacco 
products during a veteran's period of active service have 
been effectively prohibited under 38 U.S.C.A. § 1103 (West 
Supp. 2001), enacted in Public Law No. 105-206, § 9014(a) 
(1998).  See 66 Fed. Reg. 18,195-198 (Apr. 6, 2001) 
(implementing regulation to be codified at 38 C.F.R. 
§ 3.300).  However, that statute and regulation pertain only 
to claims filed after June 9, 1998.  The claimant herein 
initiated her claim in April 1997, so the new law does not 
bar her claim.

The Board accepts, for the purposes of this decision, that 
the veteran's pharyngeal wall carcinoma developed secondary 
to his long-term smoking of tobacco.  The Board believes that 
there is ample medical evidence of record to support this 
conclusion, including both the notation on the certificate of 
death and the veteran's treatment records, which show that 
his physicians specifically attributed his squamous cell 
carcinoma to his tobacco use.  Thus, the only question that 
remains to be resolved is whether the veteran acquired 
nicotine dependence during service, which continued after 
service and caused him to use tobacco throughout the 
remainder of his lifetime.  See VAOPGCPREC 19-97.  In this 
regard, we will accept, as well, for the purposes of this 
decision, that the veteran had nicotine dependence, even 
though there is no medical evidence of record which 
specifically addresses this point.

Even accepting that the veteran was nicotine-dependent in 
this case, there is no medical evidence which supports the 
critical element of the appellant's claim, i.e., that the 
veteran's nicotine dependence began in service.  The Board 
recognizes that the appellant is not holding herself out as 
an expert on nicotine addiction as such, but the gravamen of 
her claim is that the veteran began smoking in service and, 
despite several attempts to quit, remained dependent on 
tobacco until he contracted the cancer which caused his 
death.  We note that, while the veteran was hospitalized in 
January 1997, Dr. Cagle specifically noted that the veteran 
had smoked a pack of cigarettes per day for 47 years.  That 
47-year history of cigarette smoking predated the veteran's 
1955 entry into service by approximately five years.  In 
addition, Dr. Babb, in her December 1997 statement, reported 
that the veteran had admitted to smoking since the age of 12, 
approximately eight years prior to his entry into service at 
age 20.  

In fact, the only evidence of record that would tend to 
attribute the veteran's nicotine addiction to his career in 
service consists of the statements of the appellant.  
However, the Board again notes that a determination as to 
whether, and when, a veteran is, or was, nicotine-dependent 
is a medical matter, and the appellant is not considered 
competent to offer testimony in that regard.  See VAOPGCPREC 
19-97; see also Espiritu, Routen, supra.  Thus, the Board 
finds that the appellant's assertion regarding the onset of 
the veteran's nicotine dependence is not of probative value. 

For the above reasons and bases, the Board finds that the 
veteran did not begin the use of tobacco during service, and 
there is no medical evidence that the veteran's pre-service 
use of tobacco became addicting during his service.  The 
Board wishes to express its deepest sympathy for the 
appellant's tragic loss of her husband, and also our 
appreciation of her obvious sincerity in pursuing this claim.  
However, the Board must decide cases based upon the facts and 
the applicable law, and not upon sympathy or good will.

We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

